         Case 1:19-cv-00288-ALC-SN Document 55 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                          January 21, 2021
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
DANIEL KANE JR., CHARLES MACHADIO,
ROGER MARINO, MYRA GORDON, ANDREW ROY                                 Case No.: 19-cv-00288
and VINCENT PACIFICO as TRUSTEES
OF THE UNITED TEAMSTER PENSION FUND “A,”

                                   Plaintiffs,                        JUDGMENT
        - vs -

ENDICOTT MEATS, INC., ENDICOTT REALTY,
INC., ENDICOTT VOLUNTEER MEATS, INC. and
DAVID MOSNER, INC. d/b/a MOSNER FAMILY
BRANDS,

                                    Defendants.
------------------------------------------------------------------X

        This action, having been commenced on January 10, 2019 by Plaintiffs Daniel Kane Jr.,

Charles Machadio, Roger Marino, Myra Gordon, Andrew Roy and Vincent Pacifico, as Trustees

of the United Teamster Pension Fund “A” (collectively, “Plaintiffs”) against Defendants Endicott

Meats, Inc. (“Endicott Meats”), Endicott Realty, Inc. (“Endicott Realty”), Endicott Volunteer

Meats, Inc. (“Endicott Volunteer”) and David Mosner, Inc. d/b/a Mosner Family Brands

(“Mosner”) (collectively, “Defendants”); and Defendants having answered and the parties having

proceeded to discovery; and Endicott Meats and Endicott Realty having filed for jointly

administered Chapter 11 Bankruptcy protection, triggering an automatic stay as to both Endicott

Meats and Endicott Realty; and Plaintiffs having settled with Mosner and voluntarily dismissing

this action solely as to Mosner; and Plaintiffs having filed a motion for summary judgment

against Endicott Volunteer on July 2, 2020; and Endicott Volunteer having not opposed

Plaintiffs’ summary judgment motion; and Magistrate Judge Sarah Netburn having issued a

Report and Recommendation on December 29, 2020 recommending that the Court grant




                                                        1
        Case 1:19-cv-00288-ALC-SN Document 55 Filed 01/21/21 Page 2 of 2




Plaintiffs’ motion for summary judgment and finding that Endicott Volunteer is jointly and

severally liable for Endicott Meats’ total withdrawal liability in the amount of $344,148 , it is,

        ORDERED, ADJUDGED AND DECREED, that Plaintiffs’ motion for summary

judgment (ECF No. 44) is GRANTED and judgment is entered against Endicott Volunteer in the

amount of

$344,148.00; and it is further,

            ORDERED, ADJUDGED AND DECREED, that Endicott Volunteer shall pay three

  (3%) percent simple interest on the full amount of withdrawal liability, accruing from June 10,

2018, to the date of judgment, which the Clerk of Court shall calculate once Judgment is entered;

and it is further,

        ORDERED, ADJUDGED AND DECREED, that Endicott Volunteer shall pay

liquidated damages at a rate of twenty (20%) percent of the unpaid withdrawal liability, totaling

$68,829.60;
       ORDERED,
            and it is further,
                       ADJUDGED AND DECREED, that Endicott Volunteer shall be liable for

Plaintiffs’ counsel’s reasonable attorneys’ fees and costs in pursuing this action; and it is further,

        ORDERED, ADJUDGED AND DECREED, that Plaintiffs are to file a motion for their

attorneys’ fees and costs pursuant to Fed. R. Civ. Pro. 54(d)(2) within thirty (30) days from the

date of entry of this Judgment.
 IT IS SO ORDERED.

 Dated: New York, New York
           January 21 2021
     ______________,

                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge
Interest calculated by the
Clerk on January 21, 2021 in
the amount of $27,041,55 as
Ordered above.


                                                  2
